Exhibit 10.6

 

 

LOGO [g506847ex106pg01.jpg]

SWAP TRANSACTION CONFIRMATION

 

To:   Booz Allen Hamilton Inc. (“Counterparty”) Legal Entity Identifier (LEI):  
LEI:549300D7XCH2480XU542 Attention:   Brian Hockenberry Phone:   (703) 377-1036
Email:   hockenberry_brian@bah.com; jhosan@chathamfinancial.com From:   Wells
Fargo Bank, N.A. (“Wells Fargo”) Legal Entity Identifier (LEI):   LEI:
KB1H1DSPRFMYMCUFXT09 Phone:   704-410-5111 Fax:   844-879-8056 Email:  
inboundconfirms1@wellsfargo.com Ref. No:   24723419 Unique Swap Identifier
(USI):   103039933701W00000000000000000000024723419 Swap Data Repository:   DTCC
Data Repository, LLC Date:   May 25, 2017

Dear Brian Hockenberry:

This confirms the terms of the Transaction described below between Counterparty
and Wells Fargo. The definitions and provisions contained in the 2006 ISDA
Definitions, as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern. Fixed Amounts and Floating Amounts for each
applicable Payment Date hereunder will be calculated in accordance with the ISDA
Definitions, and if any Fixed Amount and Floating Amount are due for the same
Payment Date hereunder, then those amounts shall not be payable and instead the
Fixed Rate Payer shall pay the positive difference, if any, between the Fixed
Amount and the Floating Amount, and the Floating Rate Payer shall pay the
positive difference, if any, between the Floating Amount and the Fixed Amount.

 

1. The terms of the particular Transaction to which the Confirmation relates are
as follows:

 

Transaction Type:    Interest Rate Swap Currency for Payments:    U.S. Dollars
   Wells Fargo : 24723419

 

1/5



--------------------------------------------------------------------------------

Notional Amount:    USD 50,000,000.00 Term:   

Trade Date:

   May 24, 2017

Effective Date:

   April 30, 2018

Termination Date:

   June 30, 2022, subject to adjustment in accordance with the Modified
Following Business Day Convention. Fixed Amount:   

Fixed Amount Payer:

   Counterparty

Payment Dates:

   Monthly on the last day of each month commencing May 31, 2018, through and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention.

Business Day Convention:

   Modified Following

Business Days:

   London and New York

Fixed Rate:

   1.9630%

Fixed Rate Day

  

Count Fraction:

   Actual/360 Floating Amounts:   

Floating Amount Payer:

   Wells Fargo

Floating Rate:

   For any Reset Date, the Floating Rate Option, except that if the Relevant
Rate for a Reset Date is equal to or less than 0.00%, the Floating Rate for that
Reset Date (exclusive of the Spread) shall be 0.00%.

Payment Dates:

   Monthly on the last day of each month commencing May 31, 2018, through and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention.

Business Day Convention:

   Modified Following

Business Days:

   London and New York

Floating Rate for initial

  

Calculation Period:

   Determined two London and New York Banking Days prior to the Effective Date

Floating Rate Option:

   USD-LIBOR-BBA, provided that for the purposes of this Transaction the
definition of USD-LIBOR-BBA appearing in the ISDA Definitions, is amended by
deleting the words “the day that is two London Banking Days preceding” and
replacing them with “the day that is two London and New York Banking Days
preceding”. This means that USD-LIBOR-BBA for any Reset Date will be set two
London and New York Banking days prior to that Reset Date rather than two London
Banking Days prior to that Reset Date.

Designated Maturity:

   1 Month

Spread:

   None

Floating Rate Day

  

Count Fraction:

   Actual/360    Wells Fargo : 24723419

 

2/5



--------------------------------------------------------------------------------

Floating Rate determined:

   Two London and New York Banking Days prior to each Reset Date.

Reset Dates:

   The first day of each Calculation Period.

Compounding:

   Inapplicable

Rounding Convention:

   5 decimal places per the ISDA Definitions.

 

2. The additional provisions of this Confirmation are as follows:

Calculation Agent:

   Per the ISDA Master Agreement, or if not specified, Wells Fargo

Payment Instructions:

   Wells Fargo Bank, N.A.    ABA : 121000248    Ref: Trade No: 24723419   
Account# : 01014894464228

Wells Fargo Contacts:

   Settlement and/or Rate Resets:    800-249-3865    704-410-8511   
Documentation:    Phone: 704-410-5111    Fax: 844-879-8056    Collateral:   
Phone: 704-410-8116    Fax: 704-410-8515    Email:
collateral.mgmt@wellsfargo.com    Please quote transaction reference number.

Payments to Counterparty:

   Per your standing payment instructions or debit authorization if provided to
Wells Fargo, as relevant. If not provided, please contact us in order for
payment to be made.    Phone: 1-800-249-3865 Fax: 704-410-8511

Eligibility:

As of the Trade Date, each party represents that it is an “eligible contract
participant” within the meaning of the Commodity Exchange Act (7 USC § 1 et
seq), as amended by the Dodd Frank Wall Street Reform and Consumer Protection
Act and as modified by 17 C.F.R. § 1.3(m). The ISDA Non-ECP Guarantor
Exclusionary Terms (“Exclusionary Terms”), are incorporated by reference in this
Confirmation and apply to the entry into this Transaction by the parties within
the meaning of § 2(e) of the Commodity Exchange Act, provided, however, for
purposes hereof, the “written representations” referred to in Section 2(ii) of
the Exclusionary Terms shall exclude written representations of a guarantor, if
any, that it is an ECP on the Eligibility Date (both as defined in the
Exclusionary Terms) made in any document executed prior to October 12, 2012. For
the avoidance of doubt, the Exclusionary Terms will not apply in respect of any
guarantor, to any unwind, termination, transfer or other disposition of this
Transaction, whether in whole or in part, to the extent this Transaction is
lawfully guaranteed by such guarantor, whether or not such guarantor is an ECP
(as defined in the Exclusionary Terms) when such unwind, termination, transfer
or other disposition is agreed or effected.

 

   Wells Fargo : 24723419

 

3/5



--------------------------------------------------------------------------------

Documentation

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement between Wells Fargo and Counterparty dated as of February 13, 2017, as
amended and supplemented from time to time (the “ISDA Master Agreement”). All
provisions contained or incorporated by reference in the ISDA Master Agreement
will govern this Confirmation except as expressly modified herein.

 

   Wells Fargo : 24723419

 

4/5



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

 

Very truly yours, Wells Fargo Bank, N.A. By:   /s/ Corey Rudzinski  

 

Name:   Corey Rudzinski Its:   Authorized Signatory Ref. No. 24723419

 

Accepted and confirmed as of date first written above: Booz Allen Hamilton Inc.
By:   /s/ Brian Hockenberry  

 

Name:   Brian Hockenberry Title:   Assistant Treasurer

 

   Wells Fargo : 24723419

 

5/5